PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Boonekamp, et al. 				           		:
Application No. 17/047,767				            :        DECISION ON PETITION
Filed: October 15, 2020					:
Attorney Docket No. 2018P800
37WOUS
	
This is a decision on the petition under 37 CFR 1.137(a), filed May 5, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure s to timely pay the issue fee on or before April 18, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed January 18, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on April 19, 2022. The Office mailed a Notice of Abandonment on May 5, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal form for the issue fee payment of $1200.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET